Citation Nr: 0835937	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 2, 
2004, for special monthly compensation based upon loss of use 
of a creative organ.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In January 2008, the Board remanded the veteran's appeal for 
additional development.  The issue which the Board listed on 
the title page at that time was entitlement to special 
monthly compensation based upon loss of use of a creative 
organ.  However, in a May 2007 rating determination, the RO 
had granted entitlement to special monthly compensation based 
upon loss of use of a creative organ and assigned an 
effective date of December 26, 2006.  Thereafter, the veteran 
expressed disagreement with the assigned effective date.  In 
a March 2008 rating determination, the Seattle RO, acting on 
behalf of the Appeals Management Center, assigned an 
effective date of April 2, 2004, for special monthly 
compensation based upon loss of use of a creative organ.  As 
a result of the above actions, the Board has listed the 
issues as such on the title page of this decision.  

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action s required on his 
part.  


FINDING OF FACT

Service connection for erectile dysfunction, the basis for 
the award of special monthly compensation based upon loss of 
use of a creative organ, was granted in June 2004, with an 
effective date of April 2, 2004.  



CONCLUSION OF LAW

The criteria for an effective date earlier than April 2, 
2004, for the award of special monthly compensation based 
upon loss of use of a creative organ have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case there is no legal basis for granting an 
effective date for special monthly compensation earlier than 
April 24, 2004.  Further notice or assistance could not aid 
the veteran in substantiating entitlement to an earlier 
effective date.



Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

The RO granted service connection for erectile dysfunction in 
a June 2004 rating determination and assigned an effective 
date of April 2, 2004.  The veteran was notified of this 
decision later that month.  He did not appeal the assigned 
effective date and the rating determination became final.  
38 U.S.C.A. § 7105 (West 2002).

In March 2005, the veteran requested special monthly 
compensation based upon loss of use of a creative organ.  In 
October 2005, the RO denied special monthly compensation for 
loss of use of a creative organ and the veteran appealed the 
denial.  In a May 2007 rating determination, the RO granted 
special monthly compensation for loss of use of a creative 
organ and assigned an effective date of December 28, 2006.  

In August 2007, the veteran expressed disagreement with the 
assigned effective date and perfected his appeal.  In his 
September 2007 written argument, the veteran's representative 
indicated that the veteran's claim for special monthly 
compensation had been pending since March 2005.  

In a March 2008 rating determination, the AMC assigned an 
effective date of April 2, 2004, for special monthly 
compensation based upon the loss of use of a creative organ.  
There is no provision of law that would permit payment of 
special monthly compensation prior to the effective date of 
service connection for the underlying condition upon which 
the payment is premised.  Hence, there is no legal basis for 
an earlier effective date for payment of special monthly 
compensation.  The appeal must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 2, 2004, for the award 
of special monthly compensation based upon loss of use of a 
creative organ is denied.  


REMAND

The veteran was afforded a VA examination in February 2007 
with regard to the issue of entitlement to TDIU.  At that 
time, the examiner indicated that the claims folder was not 
available for review.  The Board's remand instructions 
required that the claims folder be made available to the 
examiner for review.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

Following examination, and when addressing the issue of 
unemployability, the examiner noted that through veterans 
benefits, the veteran had received training and education for 
a position as a medical lab technician.  He had graduated in 
May 2006 and had not been able to find a job.  He observed 
that the veteran reported that he had not had the assistance 
of DVB or the community college in finding employment.  The 
examiner noted that the veteran felt he could function in the 
job of a medical lab technician, as evidenced by the fact 
that he had clinical experience, and, as such, would be able 
to perform that job.  The examiner stated it would seem that 
the veteran was employable if he were able to locate a job in 
the field that he was recently trained and educated. 

It appears that the veteran was involved in VA vocational 
rehabilitation and training.  The vocational rehabilitation 
folder has not been associated with the claims file.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA Vocational 
Rehabilitation and counseling folders and 
associate these documents with the claims 
folder.

2.  Provide the claims folder with the 
Vocational to the VA examiner who 
conducted the February 2007 VA 
examination, if available.  Following a 
review of the entire claims folder and 
associated folders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least a 50 
percent degree of probability) that the 
veteran's service-connected disabilities 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  The examiner 
should provide a rationale for the 
opinion.  The examination report should 
indicate if the examiner reviewed the 
file.  

If the February 2007 VA examiner is not 
available, schedule the veteran for a VA 
examination, with the examiner providing 
opinions with regard to the above 
questions.  

3.  If the claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning them to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


